Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-23 are presented for examination.

Information Disclosure Statement
The IDS filed on 7/31/2020 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, 12, 19 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akkarakaran et al (Akkarakaran), US 2018/0091350. 

As per claim 1, Akkarakaran taught the invention including a communication method, wherein the method comprises:
Determining, by a first device, a phase tracking reference signal (PTRS) pattern based on a scheduled bandwidth (pp. 0045, 0083, 0096), wherein the PTRS pattern comprises one or more PTRS chunks, and each PTRS chunk of the one or more PTRS chunks comprises one or more PTRS samples (pp. 0095-0099);
Mapping, by the device, a PTRS to one or more symbols based on the PTRS pattern (pp. 0097-0099); and
Sending the one or more symbols to a second device (pp. 0095-0099).  

As per claim 8, Akkarakaran taught the invention as claimed in claim 1.  Akkarakaran further taught wherein single-carrier modulation is used with respect to the one or more symbols (pp. 0063, 0066, 0089-0099).  

As per claim 9, Akkarakaran taught the invention as claimed in claim 8.  Akkarakaran further taught wherein the one or more symbols are one or more DFTS-OFDM symbols (pp. 0019-0025, 0045-0046, 0086, 0089-0099).  

As per claim 12, Akkarakaran taught the invention including a communications apparatus, comprising:
One or more memories configured to store instructions (pp. 0007, 0021); and
One or more processors coupled to the one or more memories and configured to execute the instructions to cause the apparatus to (pp. 0007, 0021):
Determine a phase tracking reference signal (PTRS) pattern based on a scheduled bandwidth (pp. 0045, 0083, 0096), wherein the PTRS pattern comprises one or more PTRS chunks, and each PTRS chunk of the one or more PTRS chunks comprises one or more PTRS samples (pp. 0095-0099);
Map a PTRS to one or more symbols based on the PTRS pattern (pp. 0097-0099); and
Send the one or more symbols to a second device (pp. 0095-0099).  

As per claim 19, Akkarakaran taught the invention as claimed in claim 12.  Akkarakaran further taught wherein the one or more symbols are one or more DFTS-OFDM symbols (pp. 0019-0025, 0045-0046, 0086, 0089-0099).  

As per claim 23, Akkarakaran taught the invention including a non-transitory computer readable medium having stored thereon processor-executable instructions, wherein the processor executable instructions, when executed, facilitate:
Determining, by a first device, a phase tracking reference signal (PTRS) pattern based on a scheduled bandwidth (pp. 0045, 0083, 0096), wherein the PTRS pattern comprises one or more PTRS chunks, and each PTRS chunk of the one or more PTRS chunks comprises one or more PTRS samples (pp. 0095-0099);
Mapping, by the device, a PTRS to one or more symbols based on the PTRS pattern (pp. 0097-0099); and
Sending the one or more symbols to a second device (pp. 0095-0099).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al (Akkarakaran), US 2018/0091350, in view of obviousness.

As per claim 10, Akkarakaran taught the invention as claimed in claim 8.  Akkarakaran did not specifically teach wherein the method further comprises:
Determining, by the first device, that the scheduled bandwidth is greater than a scheduled bandwidth threshold.

However, setting a threshold is well known and expected in the art.  It is common to set a bandwidth threshold to ensure the provided bandwidth is above certain service level for quality transmission purposes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Akkarakaran and further provide bandwidth 

As per claim 11, Akkarakaran taught the invention as claimed in claim 10.  Akkarakaran further taught where a phase noise level may impact on communication performance (pp. 0086-0087).  Akkarakaran did not specifically teach wherein the method further comprises:
Determining, by the first device, the scheduled bandwidth threshold based on: a phase noise level, a subcarrier spacing, and/or a frequency.

However, knowing the fact that the phase noise may impact on communication performance, it is obvious to determine the scheduled bandwidth threshold based on at least the phase noise level to ensure the communication is maintained at an acceptable quality level.  It would have been obvious to one of ordinary skill at the time the invention was made to combine the teachings of Akkarakaran and adjust bandwidth threshold based on phase noise level and ensure the bandwidth is sufficient to provide acceptable quality of transmission.

As per claim 20, Akkarakaran taught the invention as claimed in claim 12.  Akkarakaran did not specifically teach wherein the one or more processors are further configured to execute the program instructions to cause the apparatus to:
Determine that the scheduled bandwidth is greater than a scheduled bandwidth threshold.

However, setting a threshold is well known and expected in the art.  It is common to set a bandwidth threshold to ensure the provided bandwidth is above certain service level for quality transmission purposes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Akkarakaran and further provide bandwidth that is higher than a bandwidth threshold to ensure quality of transmission based on a service level agreement.

As per claim 21, Akkarakaran taught the invention as claimed in claim 20.  Akkarakaran further taught where a phase noise level may impact on communication performance (pp. 0086-0087).  Akkarakaran did not specifically teach wherein the one or more processors are further configured to execute the program instructions to cause the apparatus to:
Determine the scheduled bandwidth threshold based on: a phase noise level, a subcarrier spacing, and/or a frequency.

However, knowing the fact that the phase noise may impact on communication performance, it is obvious to determine the scheduled bandwidth threshold based on at least the phase noise level to ensure the communication is maintained at an acceptable quality level.  It would have been obvious to one of ordinary skill at the time the invention was made to combine the teachings of Akkarakaran and adjust bandwidth threshold based on phase noise level and ensure the bandwidth is sufficient to provide acceptable quality of transmission.

As per claim 22, Akkarakaran taught the invention as claimed in claim 21. Akkarakaran further taught wherein the one or more processors are further configured to execute the program instructions to cause the apparatus to: 
Feed back the phase noise level, the subcarrier spacing, and/or the frequency to the network device (pp. 0086-0087).

Allowable Subject Matter
Claims 2-7, 13-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al, US 2020/0052930
Zhang et al, US 10,727,998
Nam et al, US 2018/0323933
Lee et al, US 2019/0081844
Yokomakura et al, US 2020/0235979
Xu et al, US 2020/0067628

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
March 5, 2021